Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL UNITED STATES OMB Number: 3235-0288 SECURITIES AND EXCHANGE COMMISSION Expires: May 31, 2014 WASHINGTON, D.C. 20549 Estimated average burden hours per response2645.00 FORM 20-F (Mark One) REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report . For the transition period from to Commission file number: GENOIL INC. (Exact name of Registrant as specified in its charter) Canada (Jurisdiction of incorporation or organization) 717  7 Avenue S.W., Suite 1430 Calgary, Alberta, Canada T2P 0Z3 (Address of principal executive offices) Tel (403) 750-3450 Fax (403) 290-0592 Contact: Brian Korney Securities registered or to be registered pursuant to Section 12(b) of the Act: None. Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock, Fully Paid and Non-Assessable Common Shares Without Par Value listed on the TSX Venture Exchange and OTC Bulletin Board SEC 1852 (05-06) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. Common Shares: 318,264,541 as of December 31, 2011 and 318,264,541 as of April 30, 2012 Preferred shares: (zero) as of December 31, 2011. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ¨
